DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-13, 16, 18, 21, 22, 34, 36-39, 48, 50, and 51 have been cancelled.  Claims 24-26 have been withdrawn.  Claims 14, 15, and 43 have been amended.   Claim 52 is new.
Claims 14, 15, 17, 19, 20, 23, 27-33, 35, 40-47, 49, and 52 are under examination.

Claim Objections
2.	Claims 14, 15, 41, and 43 are objected to because of the recitation “an” ICOS costimulatory signaling domain.  Appropriate correction to replace “a” with “the” is required.

3.	Claim 20 is objected to because of the recitation “a” with respect to 4-1BB, CD28, and ICOS.  Appropriate correction to “a” with “the” is required.

4.	Claim 28 is objected to because of the recitation “a” with respect to 4-1BB and CD28.  Appropriate correction to replace “or” with “and” is required.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 14, 15, 19, 20, 23, 27, 28, 31-33, 35, 40-47, 49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Campana et al. (PGPUB 2005/0113564; of record), in view of each Martin-Orozco et al. (Immunity, 2009, 31: 787-798; of record), Guedan et al. (Mol. Ther., 2012, 20, Supplement 1, p. S130, Abstract 329; of record), Shuford et al. (J. Exp. Med., 1997, 186: 47-55), and Powell et al. (WO 13/063419; of record).
	Campana et al. teach a composition comprising genetically-engineered CD8+ T-cells comprising a CAR containing an extracellular antigen binding domain, the CD8[Symbol font/0x61] transmembrane (TM) domain, and an intracellular signaling domain comprising the CD3zeta and 4-1BB, wherein the antigen binding domain is an anti-CD19 scFv (claim 32) and wherein the genetically-engineered CD8+ T-cells are obtained by a method comprising the steps of providing CD8+ T-cells and introducing a nucleic acid encoding claims 43 and 44) ([0012]-[0013]; [0047]; [0068]; [0075]-[0079]; [0088]; [0111]; [0115]). 
	Campana et al. do not teach that the composition also comprises genetically-engineered Th17 polarized CD4+ cells (claims 14, 31, 41, and 43).  However, further adding Th17 cells is suggested by the prior art.  For example, Martin-Orozco et al. teach that Th17 cells enhance the activation, recruitment, and proliferation of tumor specific CD8+ cells necessary for the antitumor effect (Abstract; paragraph bridging p. 788 and 789; p. 790, paragraph bridging columns 1 and 2; p. 792; p. 793, column 1, first paragraph).  Martin-Orozco et al. teach that Th17 and CD8 cells directed against tumor antigens could be used together to enhance anti-cancer immunity in cancer patients (paragraph bridging p. 795 and 796).  Based on these teachings, one of skill in the art would have found obvious to modify the composition of Campana et al. by further including genetically engineered Th17 cells comprising the CAR of Campana et al. to achieve the predictable result of obtaining a composition exhibiting enhanced antitumor activity.
Furthermore, Guedan et al. teach that replacing 4-1BB with ICOS in Th17 cells results in enhanced function and persistence (claims 14, 41, and 43) (see Abstract).  Shuford et al. teach that CD8+ T-cells preferentially use 4-1BB costimulation (see p. 48, column 1, first full paragraph; p 52, column 2, second full paragraph; paragraph bridging p. 54 and 55).  Based on these teachings, one of skill in the art would have found obvious to specifically modify the Th17 cells of Campana et al. and Martin-Orozco et al. by replacing 4-1BB with ICOS to achieve the predictable result of obtaining a + cells exhibit increased persistence.  
By doing so, one of skill in the art would have obtained a composition comprising: (i) Th17 cells expressing a CAR containing an anti-mesothelin scFV, the CD8[Symbol font/0x61]TM, and an intracellular signaling domain comprising the CD3 zeta and ICOS signaling domains; and (ii) CD8+ T-cells containing a CAR comprising an anti-mesothelin scFV, the CD8[Symbol font/0x61]TM domain, and an intracellular domain comprising the CD3zeta and 4-1BB signaling domains (claims 14, 15, 20, 23, 27, 28, and 49).  By doing so, one of skill in the art would have also provided Th1 cells and would have transfected/transduced them with a nucleic acid encoding scFV, the CD8[Symbol font/0x61] TM, CD3zeta and ICOS, i.e., one of skill in the art would have practiced the method recited in claims 43 and 44.
Since the prior art teaches that ICOS enhances Th17 function and persistence, that Th17 cells enhance the activation and proliferation of tumor specific CD8+ cells, and that CD8+ cells preferentially use 4-1BB, one of skill in the art would have reasonably concluded that specifically replacing 4-1BB with ICOS in Th17 cells would result in a composition exhibiting increased CD8+ T-cell persistence and activity when compared to a composition wherein both CD4+ and CD8+ T-cells express CARs comprising the same ICOS-based intracellular domain (claims 14, 41, and 43).  
Campana et al., Martin-Orozco et al., Guedan et al., and Shuford et al. do not teach and anti-mesothelin scFv (claims 33 and 35).  However, anti-mesothelin scFv (such as ss1 set forth by SEQ ID NO: 80; see Table 2 in the instant specification) were used in the prior art to obtain CARs.  For example, Powell et al. teach that T-cells comprising an anti-mesothelin CAR containing the ss1 scFV, the CD8[Symbol font/0x61] TM, CD3zeta 
With respect to claim 40, it is noted that SEQ ID NO: 40 represents the sequence of the wild-type ICOS (see the instant specification, p. 13, lines 12-13).  Since Guedan et al. do not teach that the ICOS domain comprises a mutation, one of skill in the art would have reasonably concluded that Guedan et al. teach the wild-type ICOS and would have found obvious to use such as the co-stimulatory signaling domain to obtain the Th178 cells of Campana et al., Martin-Orozco et al., and Powell et al.  While the cited prior art does not teach the ICOS mutant set forth by SEQ ID NO: 46 (claim 52), as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case there is no evidence of record that using the mutant ICOS set forth by SEQ ID NO: 46 as opposed to the wild type ICOS leads to results which differ to such an extent that the difference is really unexpected.
With respect to claims 41 and 42, kits containing instructions for transfection of cells with non-viral vectors containing nucleic acids have been used before the invention was made.  One would have been motivated to assemble a kit, i.e., put the reagents in a box containing instructions how to use the reagents, because they are convenient to 
	With respect to claims 45-47, Campana et al. suggest clinical trials with autologous CAR-T cells (see [0118]-[0119]), Powell et al. teach therapy with autologous T cells (p. 4), and Guedan et al. teach therapy in animal subjects and further suggest clinical trials (see Abstract).  Thus, formulating the composition of Campana et al., Martin-Orozco et al., Powell et al., and Guedan et al. with autologous cells and a pharmaceutically acceptable carrier (claim 19) and administering it to a subject affected by cancer would have been obvious to one of skill in the art with the reasonable expectation that doing so would treat the cancer in the subject.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 14, 15, 17, 19, 20, 23, 27, 28, 31-33, 35, 40-47, 49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Campana et al. taken with each Martin-Orozco et al., Guedan et al., Shuford et al., and Powell et al., in further view of Savoldo et al. (J. Clin. Invest., 2011, 121: 1822-1826).
The teachings of Campana et al., Martin-Orozco et al., Guedan et al., Shuford et al., and Powell et al. are applied as above for claims 14, 15, 19, 20, 23, 27, 28, 31-33, 35, 40-47, 49, and 51.  Campana et al., Martin-Orozco et al., Guedan et al., Shuford et al., and Powell et al. do not teach a second CD8+ T-cells comprising a CAR containing a different intracellular signaling domain (claim 17).  Savoldo et al. teach simultaneously administering two autologous CAR-T cells having different intracellular signaling domains to directly assess the influence that the intracellular signaling domain has on + T-cells comprising a CAR having a different intracellular costimulatory domain such as CD8 would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable to assess the efficacy of CAR- CD8+ T cells within individual patients.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 14, 15, 19, 20, 23, 27, 28, 31-33, 35, 40-47, and 49-51are rejected under 35 U.S.C. 103 as being unpatentable over Campana et al. taken with each Martin-Orozco et al., Guedan et al., Shuford et al., and Powell et al., in further view of Moeller et al. (Blood, 2005, 106: 2995-3003).
The teachings of Campana et al., Martin-Orozco et al., Guedan et al., Shuford et al., and Powell et al. are applied as above for claims 14, 15, 19, 20, 23, 27, 28, 31-33, 35, 40-47, and 49-51.  Campana et al., Martin-Orozco et al., Guedan et al., Shuford et al., and Powell et al. do not teach a specific Th1: CD8+ ratio (claims 29 and 30).  Moeller et al. teach varying the ratio to assess the minimum number of CD4 cells required to achieve total tumor regression (Abstract; p. 2996, column 2, third full paragraph; p. 2998, column 2, second paragraph; p. 3002, column 2, last paragraph).  Thus, varying the ratio would have been obvious to one of skill in the art to achieve the 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	Claim objections
	
The arguments have been considered but nor found persuasive.  The recitation of “the" is the proper recitation.  Since there is only one 4-1BB, one CD28, and one ICOS, the recitation of "the" is inherent and it thus has antecedent basis. MPEP 2173.05(e) states that inherent components of elements recited have antecedent basis in the recitation of the components themselves.  
	
	35 U.S.C. 103
	The arguments addressing the cited references individually are not found persuasive because none of the references has to teach each and every claim limitation.

The applicant argues that none of the cited references teaches or suggests enhanced anti-tumor response and enhanced persistence.  
This argument is not new and was previously addressed.  As previously noted, the prior art provides the basis for one of skill in the art to predict that modifying Campana by replacing 4-1BB with ICOS in CD4+ T-cells while maintaining 4-1BB in the + T-cells would result in a composition providing for increased persistence and thus, superior therapeutic efficacy, especially in view of Martin-Orozco’s teaching that Th17 CD4+ T-cells prevent the exhaustion of the tumor-specific CD8+ T-cells (see p. 795, paragraph bridging columns 1 and 2).

For the same reasons, the argument that one of skill in the art would not be able to achieve both high persistence and high activity is not found persuasive.  As noted above, Martin-Orozco teaches that Th17 CD4+ T-cells prevent exhaustion.

The argument of unexpected results is not found persuasive.  Based on the teachings in the cited prior art, it was reasonably expected that using different costimulatory domains would enhance persistence and antitumor activity. 
Instant Fig. 5, 7, and 8 referred to by the applicant only confirm what was expected from the teachings in the prior art.

The arguments addressing Savoldo are not new and were previously addressed (see the final Office action of 1/23/2020).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ILEANA POPA/Primary Examiner, Art Unit 1633